Exhibit 10.18

SECOND AMENDMENT AGREEMENT

This Second Amendment Agreement (this “Amendment”) is entered into this 10th day
of December, 2013, by and between (i) SILICON VALLEY BANK, a California
corporation (“Bank”), and (ii) BENEFITFOCUS.COM, INC., a South Carolina
corporation (“BenefitFocus.com”), BENEFIT INFORMATICS, INC., a Delaware
corporation (“Informatics”) and BENEFITFOCUS, INC., a Delaware corporation
(“BenefitFocus”, and together with BenefitFocus.com and Informatics,
individually and collectively, jointly and severally, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Loan and Security Agreement
dated as of August 27, 2013 (as amended and as the same may from time to time be
further amended, modified, supplemented or restated, the “Loan Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower and Bank desire to amend the Loan Agreement to revise the definition
of “Revolving Line” therein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendment to Loan Agreement.

2.1 Section 13 (Definitions). The definition of “Revolving Line” appearing in
Section 13.1 is hereby amended in its entirety and replaced with the following:

“Revolving Line” is an aggregate principal amount not to exceed (i) prior to the
occurrence of the Capital Raise, Fifteen Million Dollars ($15,000,000)
outstanding at any time, and (ii) from and after the occurrence of the Capital
Raise, and upon the earlier to occur of (x) the written request of Borrower and
(y) the first anniversary of the Effective Date, up to Thirty Five Million
Dollars ($35,000,000) outstanding at any time (such increased amount being the
“Maximum Revolving Line Amount”).



--------------------------------------------------------------------------------

3. Limitation of Amendment.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Capital Raise. Borrower and Bank hereby reaffirm that the Capital Raise has
occurred.

5. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

5.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

5.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

5.3 The organizational documents of Borrower previously delivered to Bank remain
true, accurate and complete and have not been amended, supplemented or restated
and are and continue to be in full force and effect;

5.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

5.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;



--------------------------------------------------------------------------------

5.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

5.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

6. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness. This Amendment shall be deemed effective upon the due
execution and delivery to Bank by each party hereto.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

BORROWER:

 

BENEFITFOCUS.COM, INC.     BENEFITFOCUS, INC. By  

/s/ Milton A. Alpern

    By  

/s/ Milton A. Alpern

Name:  

Milton A. Alpern

    Name:  

Milton A. Alpern

Title:  

Chief Financial Officer

    Title:  

Chief Financial Officer

BENEFIT INFORMATICS, INC.   By  

/s/ Milton A. Alpern

     

Name:

Title:

 

Milton A. Alpern

Chief Financial Officer

      BANK:       SILICON VALLEY BANK   By  

/s/ Andrew J. Kirk

      Name:  

Andrew J. Kirk

      Title:  

Vice President

     